Citation Nr: 1313070	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.

2.  Entitlement to an effective date earlier than July 25, 2007, for a 10 percent disability rating for service-connected degenerative disk disease, thoracolumbar spine (formerly characterized as paraspinal spasm, dorsal area).

(The appellant's motion asserting clear and unmistakable error (CUE) in an April 19, 1978 Board decision that denied a compensable disability rating for paraspinal spasm, dorsal area, will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran had hearings before a Decision Review Officer at the RO in December 2008 and April 2010.  Transcripts of the hearings have been associated with the claims file.

The issue of entitlement to service connection for thyroid cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that a separate decision is being issued with respect to whether the April 19, 1978, Board decision upholding a noncompensable disability evaluation for the Veteran's paraspinal spasm, dorsal area, was clearly and unmistakably erroneous (CUE).  This separate decision is necessary because the Board has original jurisdiction concerning that issue.


FINDINGS OF FACT

1.  In an April 1978 decision, the Board denied a compensable disability rating for paraspinal spasm, dorsal area; this decision became final.

2.  The Veteran's present claim for an increased disability rating for paraspinal spasm, dorsal area, was received by VA on July 25, 2007; prior to that date, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability had occurred.


CONCLUSION OF LAW

The criteria for an effective date prior to July 25, 2007, for the assignment of a 10 percent rating for degenerative disk disease, thoracolumbar spine, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

With respect to the earlier effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran's claim began as a claim for entitlement to an increased rating for service-connected degenerative disk disease, thoracolumbar spine.  The Veteran's rating was increased from 0 percent to 10 percent by a Decision Review Officer in April 2009.  The Veteran has disagreed regarding the effective date assigned.  Because his claim for entitlement to an increased rating was successful, the Board finds that the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, further VCAA notice as to the downstream issue regarding the effective date assigned is not warranted.  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings).  The Veteran has made no such assertions here.  Once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the effective date assigned for the benefit awarded, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The RO has provided the Veteran the required SOC in June 2010 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and identified treatment records are in the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, in a February 1975 RO rating decision, service connection for paraspinal spasms, dorsal area, was granted, with a 10 percent disability rating assigned effective from January 1, 1974.  In February 1977, on the basis of a routine VA examination report from December 1976, the RO proposed reducing the assigned disability rating to noncompensable, effective May 1, 1977.  The Veteran disagreed with the reduction, and a Statement of the Case was issued in October 1977.  The Veteran perfected an appeal, and in an April 1978 decision, the Board upheld the assignment of the noncompensable disability rating for the Veteran's paraspinal spasm, dorsal area.  Notice of this decision was sent to the last known address of record at that time, and this decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104. 20.1100 (2012).

The next communication received from the Veteran concerning disability benefits was a July 2007 request for an increased rating for his low back problems.  In a January 2008 RO decision, the Veteran was denied a compensable disability rating for degenerative disk disease, thoracolumbar spine (previously paraspinal muscle spasm).  In February 2008, the Veteran submitted a Notice of Disagreement with the January 2008 decision.  In April 2009, a Decision Review Officer granted a 10 percent disability rating for degenerative disk disease, thoracolumbar spine, effective July 25, 2007.

The Veteran has not disagreed with the disability rating of 10 percent for degenerative disk disease, thoracolumbar spine; he has asserted that the effective date for the establishment of the 10 percent rating should be May 1977.

However, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

As noted above, in an April 1978 decision, the Board upheld the assignment of the noncompensable disability rating for the Veteran's paraspinal spasm, dorsal area.  This decision was date stamped April 19, 1978, and sent to the last known address of record.  As such, that decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The finality of the Board's April 1978 decision precludes an effective date prior to that date.  

The Board notes that the finality of the April 1978 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  A CUE claim requires some degree of specificity not only as to what the alleged error is, but as to how it is the kind of error that, if true, would constitute CUE on its face; persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  The Veteran and his representative have alleged the presence of CUE in the April 1978 Board decision; however, as that claim is a matter of original Board jurisdiction, that claim will be addressed in a separate decision.  

The Board notes that there is no document dated between the April 1978 final Board decision and the July 25, 2007 claim for increase reflecting the Veteran's intent to file a claim for increased rating for his service-connected degenerative disk disease, thoracolumbar spine.  In fact, the Veteran himself has asserted that he did not pursue an increased rating claim prior to July 25, 2007, as he was concerned about the effects of a disability claim on his employment as an airline pilot.

The Board further points out that there is otherwise no evidence during the one-year period prior to the filing of the July 25, 2007 claim to support assignment of an increased disability rating.  In this matter, the Board notes that there is no medical evidence whatsoever for the year prior to the Veteran's July 2007 claim for an increased rating and finds that it is not factually ascertainable that an increase in disability had occurred for the year prior to July 25, 2007.  

In sum, prior to the filing of the July 25, 2007 claim for increase, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability to a compensable level had occurred for degenerative disk disease, thoracolumbar spine.

The Board again emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of a compensable rating for degenerative disk disease, thoracolumbar spine, earlier than July 25, 2007 is assignable and the claim on appeal must be denied.  


ORDER

The appeal for entitlement to an effective date prior to July 25, 2007 for the award of a 10 percent disability rating for service-connected degenerative disk disease, thoracolumbar spine, is denied.


REMAND

The Veteran has asserted that he has thyroid cancer as a result of being exposed to herbicides while he was on active duty.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain medical conditions shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of the disability during service.  38 C.F.R. § 3.309(e).  A veteran, who during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service medical records reveal that in May 1971, the Veteran received medical treatment at the Phan Rang Air Base in the Republic of Vietnam.  As such, exposure to herbicides is presumed.

However, thyroid cancer is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); see also 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, even if the Veteran was exposed to herbicides during his active duty, service connection may not be granted for thyroid cancer on the basis of the presumptive regulatory provisions discussed above.  However, the Veteran's claim of service connection for thyroid cancer can still be considered on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In connection with his claim for service connection for thyroid cancer, the Veteran has submitted an April 2011 letter from a VA endocrinologist.  This letter was submitted subsequent to the last prior adjudication of the issue (a June 2010 Supplemental Statement of the Case).  As this issue is being remanded, the agency of original jurisdiction will have the opportunity to review this newly submitted evidence in the first instance.

In the April 2011 letter, the endocrinologist indicated that the Veteran had a papillary and follicular thyroid carcinoma diagnosed in 1979, and he had undergone a right hemithyroidectomy.  The endocrinologist reviewed the Veteran's subsequent follow-up treatment.  She also discussed the results of a study which demonstrated the development of thyroid tumors in rodents exposed to a chemical found in Agent Orange.  After acknowledging that there were no current methods available to determine exactly what exposures could have caused thyroid cancer in any individual patient, she opined that it was reasonable to believe that Agent Orange contributed to the Veteran's development of thyroid cancer.  She discussed the Veteran's timeframe and concluded that the Veteran's papillary and follicular thyroid carcinoma was at least as likely as not (50/50 probability) caused by or a result of Agent Orange exposure.

The endocrinologist further noted that the Veteran had a newly diagnosed left thyroid nodule.  A biopsy showed an indeterminate result of atypical follicular cells of undetermined significance.  The endocrinologist remarked that it would require surgical pathology to determine if the nodule was thyroid cancer, and a final diagnosis was not known at that time.

In light of this letter, the Board concludes that a VA examination is necessary to determine if the Veteran's thyroid cancer is related to service, and also to clarify the nature of any current residuals from his prior thyroid cancer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran that are not already of record.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA medical examination with an examiner (or examiners, if necessary) of appropriate expertise to determine the nature and etiology of his claimed thyroid cancer and residuals.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the claimed condition and any residuals, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the claimed condition was incurred in or aggravated by the Veteran's active duty military service, to include as secondary to herbicide exposure.

The examiner is specifically requested to discuss the April 2011 letter provided by the Veteran's VA endocrinologist.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.  The absence of service treatment records alone is an inadequate justification for the inability to render an opinion.

3.  Advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letters advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that they were sent to the Veteran's last known address of record.  If the Veteran fails to report to an examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the claims folder to ensure that the foregoing development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


